       2:20-mc-00279-MGB         Date Filed 07/02/20   Entry Number 1          Page 1 of 2

                                                                     U.S. Department of Justice

                                                                     United States Attorney

                                                                     District of South Carolina

 Wells Fargo Building      151 Meeting Street      John L. McMillan Federal        55 Beattie Place
 Suite 500                 Suite 200                 Building, Room 222            Suite 700
 1441 Main Street          Post Office Box 978     401 W. Evans Street             Greenville, SC 29601
 Columbia, SC 29201        Charleston, SC 29402    Post Office Box 1567            (864) 282-2100
 (803) 929-3000            (843) 727-4381          Florence, SC 29503              FAX (864) 233-3158
 FAX (803) 254-2912        FAX (843) 727-4443      (843) 665-6688
                                                   FAX (843) 678-8809

                                                   Reply to: Charleston



                                         June 26, 2020

Orlando King
C/O Albert Peter Shahid III, Esq.
101 Meeting Street, 5th Floor
Charleston, SC 29401

         Re:       Civil Disorder (18 U.S.C. § 231(a)(3)), Carrying on a
                   Riot (18 U.S.C. § 2101), Possession of a Firearm by a
                   Convicted Felon (18 U.S.C. § 922(g))

Dear Mr. King:

     This letter is to inform you that the Department of Justice
is conducting an investigation in South Carolina into possible
criminal violations of federal laws and related offenses
regarding/involving Civil Disorder (18 U.S.C. § 231(a)(3)),
Carrying on a Riot (18 U.S.C. § 2101), and Possession of a Firearm
by a Convicted Felon (18 U.S.C. § 922(g)). Facts uncovered in the
investigation suggest that you are a potential target and that you
may have information which would be pertinent to the matters under
inquiry. If this is true, we may want to request that you appear
before a federal grand jury. Before bringing charges, we would
like to meet with you and your attorney to discuss the evidence
gathered to date and, if all parties deem it advisable, to arrange
an interview.

     In considering how to respond to this request, please take
note of the following:

         1.        You have the right to remain silent.

         2.        You have the right to consult with a lawyer of
                   your choice before responding to this request.
      2:20-mc-00279-MGB   Date Filed 07/02/20   Entry Number 1   Page 2 of 2


Page - 2 -

             Because of the evidence gathered to date and
             the serious nature of the potential charges,
             you may need to seek the advice of a lawyer
             who has substantial experience in dealing with
             federal criminal matters.

       3.    Nothing contained in this letter should be
             construed as an offer of immunity.

     Please notify us of your response at your earliest
convenience, either through your attorney or personally if you do
not choose to seek advice of counsel. This may be done either by
sending us a letter addressed to AUSA Matt Austin at the Charleston
address listed above or by telephone at the following number: Matt
Austin, (843)-727-4381.


                                 Sincerely yours,

                                 PETER M. MCCOY, JR.
                                 UNITED STATES ATTORNEY



                                  By: s/Matt Austin
                                      Marshall “Matt” Austin
                                      Assistant U. S. Attorney
